Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/13/2022 is acknowledged.
Drawing objections in the Office action of 07/13/2022 are withdrawn.
Specification objections in the Office action of 07/13/2022 are withdrawn.
Claim objections in the Office action of 07/13/2022 are withdrawn.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Prior art US 10,232,693 (Williams et al.) shows, in Figures 1 and 5, the amended claim 9 limitations “the gutter portion including an outlet opening, the outlet opening being configured to cause water to flow over an exterior of the vehicle.” Applicant's argument is not persuasive.  
Amended claims are rejected as given below.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,106,149; Glossop et al.) in view of D2 (US 10,232,693; Williams et al.) 
As to claim 9, D1 discloses a vehicle, in Figures 1-6, comprising: 
one or more vehicle structures defining a window opening (opening of 12, Figures 1 and 4); 
a window glass positioned within the window opening to form a vehicle window (abstract; invention relates to vehicle glass seal); and 
a window seal operatively positioned between the window glass and the one or more vehicle structures defining the window opening (seal is placed between the glass and the door panel; abstract), the window seal including: 
a first body member, the first body member including a main body and a lip, the lip extending away from the main body, the lip including an upper end and a lower end; and 
a second body member, the second body member being angled relative to the first body member, the second body member including a liquid diverter, the liquid diverter including collector portion and a gutter portion, the collector portion being in fluid communication with the gutter portion, the collector portion including an inlet opening, the gutter portion including an outlet opening,  
the inlet opening being operatively positioned to receive a liquid from the lower end of the lip, the outlet opening being configured to cause water to flow over an exterior of the vehicle.
 	D2 teaches a window seal, in Figures 1-6, including: 
a first body member 50, the first body member including a main body (body of 50) and a lip, the lip extending away from the main body, the lip including an upper end and a lower end (as shown below); and 
a second body member, the second body member being angled relative to the first body member 50 (as shown below), the second body member including a liquid diverter (includes 52, collector, and gutter as shown below), the liquid diverter including collector portion and a gutter portion (as shown below), the collector portion being in fluid communication with the gutter portion, the collector portion including an inlet opening (as shown below), the gutter portion including an outlet opening (as shown below),  
the inlet opening being operatively positioned to receive a liquid from the lower end of the lip (as shown below), the outlet opening being configured to cause water to flow over an exterior of the vehicle (Figures 1 and 5, and as shown below).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a window seal with a first body member having a main body and a lip, the lip extending away from the main body, the lip including an upper end and a lower end, and a second body member being angled relative to the first body member, the second body member including a liquid diverter, the liquid diverter including collector portion and a gutter portion, the collector portion being in fluid communication with the gutter portion, the collector portion including an inlet opening, the gutter portion including an outlet opening, the inlet opening being operatively positioned to receive a liquid from the lower end of the lip, and the outlet opening being configured to cause water to flow over an exterior of the vehicle as taught by D2 since the claimed invention is merely a combination of known elements (such as having a window seal with first and second body members), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effectively diverting the fluid to the exterior of the vehicle.      


    PNG
    media_image1.png
    786
    724
    media_image1.png
    Greyscale



As to claim 10, the combination teaches the vehicle of claim 9, wherein at least one of a lower side and a rear side of the liquid diverter directly contacts one or more vehicle structures (Figure 5 of D1; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

As to claim 11, D1 discloses the vehicle of claim 9, further including a vehicle door, wherein the one or more vehicle structures include one or more vehicle door structures (Figure 1.) 
 
As to claim 13, D1 discloses the vehicle of claim 9, wherein the vehicle window is a quarter window (Figure 1.)  

As to claim 14, the combination teaches the vehicle of claim 9, wherein the lower end of the lip is spaced above the inlet opening of the collector portion in an elevational direction (Figure 5 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

As to claim 15, the combination teaches the vehicle of claim 9, wherein the first body member and the second body member are a unitary structure (Figure 5 of D2 shows both the first and second members are attached to the vehicle body 24 forming a unitary structure that directs water in the appropriate direction; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  
 
 As to claim 16, the combination teaches the vehicle of claim 9, wherein the gutter portion is one of substantially u-shaped, substantially c-shaped, substantially j-shaped, and substantially v-shaped in cross-sectional shape (Figures 2 and 6 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  
  
As to claim 17, the combination teaches the vehicle of claim 9, wherein the gutter portion is angled downwardly toward a forward end of the vehicle (Figure 5 of D2), whereby the gutter portion is configured to divert water received in the collector portion toward the forward end of the vehicle (Figure 1 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

As to claim 18, the combination teaches the vehicle of claim 9, wherein the gutter portion extends a length along the second body member to an outlet end 34 including an outlet opening (opening at 34; Figures 1 and 5 of D2), whereby the liquid received in the inlet opening of the collector portion exits the liquid diverter through the outlet opening (Figures 1 and 5 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

As to claim 19, the combination teaches the vehicle of claim 9, wherein the collector portion includes an inner wall (wall surrounding the inlet opening, Figures 1 and 4-6 of D2), and wherein the inner wall is downwardly sloped (Figures 1 and 5 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

As to claim 20, the combination teaches the vehicle of claim 9. wherein the inlet opening of the collector portion extends farther to a rearward end of the vehicle than the lip (Figures 1 and 5 of D2; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teachings of D2.)  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,106,149; Glossop et al.) and D2 (US 10,232,693; Williams et al.) in view of D3 (US 7,073,294; Yamaoka et al.) 
As to claim 12, D3 teaches a vehicle door with latch 6 engaging the striker 1b (Col.2, L63-64) for secured latching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 a latch provided on a body of the vehicle as taught by D3 since the claimed invention is merely a combination of known elements (such as having a latch), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured locking.    
	Wherein the gutter portion routes the liquid received in the collector portion away from the latch (D2 teaches a collector and gutter portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify D1 such that the gutter portion routes the liquid away from the latch.)  

Allowable Subject Matter
	Claims 1-8 are allowed.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675